                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                               BUTTE DIVISION


IN RE BUTTE SCHOOL                              Case No. CV-14-060-BU-SEH
DISTRICT NO.1
                                               JUDGMENT IN A CIVIL CASE
This document relates to all actions




         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 257) in CV-
  14-60-BU-SEH; and (Doc. 255) in CV-14-61-BU-SEH, all claims asserted by the
  Petitioners are dismissed. Judgment is entered for the District and against
  Petitioners on all claims.

        Dated this 28th day of January 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Heidi Gauthier
                                   Heidi Gauthier, Deputy Clerk
